Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The present claims recite a “super absorbent polymer”. The specification indicates that a super absorbent polymer is a “synthetic polymer material that can absorb moisture of 500 to 1000 times of self-weight” (Spec. p. 1, ll. 16-17). This has been construed as a limiting definition of the presently recited phase “super absorbent polymer”.
The present claims also recite “acrylic acid-based monomers”. The specification describes an “acrylic acid-based monomer” by reference to a chemical formula (Spec. p. 8, ll. 4-11). This has been construed as a limiting definition of the presently recited phase “acrylic acid-based monomers”.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance.
The following references are noted.

US Patent No. 5,624,967 to Hitomi describes a water-absorbing resin (see the abstract) comprising base resin particles of a polymer of a monomer component (A), preferably the sodium salt of acrylic acid (see col. 5, ll. 10-15). The polymer is internally crosslinked with compounds (B) and (C); compound (B) has two or more unsaturated groups, such as ethylene glycol di(meth)acrylate and others (see col. 5, ll. 25-42); and compound (C) has two or more functional groups capable of reacting with carboxyl groups, such as ethylene glycol diglycidyl ether and others (see col. 5, l. 60 to col. 6, l. 14). The molar ratio (B):(C) is 0.002:1 to 300:1, preferably 0.01 to 100:1, and more preferably 0.01:1 to 30:1 (see col. 6, ll. 26-37). For the cited compounds ethylene glycol diacrylate and ethylene glycol diglycidyl ether, these molar ratios correspond to weight ratios of ethylene glycol diacrylate to ethylene glycol diglycidyl ether of about 1:512 to 1:0.003, preferably about 1:102 to 1:0.01, and more preferably about 1:102 to 1:0.03. These ranges of ratios overlap the presently recited range of ratios.
The particles may be surface crosslinked with various crosslinkers such as a polyvalent epoxy compound before drying, simultaneous with drying, or after drying (see col. 9, ll. 19-28). The particles may further contain inorganic fine particles such as titanium oxide and others (see col. 9, ll. 29-36), corresponding to the presently recited inorganic filler. 
Hitomi does not disclose the presently recited hydrophobic material.
Hitomi also does not describe the resin as super absorbent. However, Hitomi does disclose examples (see Table I) which give the absorption capability of some example polymers, and the absorption capability values range from 14.1 to 15.0 g of water per gram of polymer. These amounts do not fall within the amounts required of the presently recited super absorbent polymer.


US Patent Application Publication No. 2011/0301560 A1 to Fujimura describes absorbent resin particles (see the abstract) comprising a hydrophobic substance (see ¶ [0059]), such as certain long-chain fatty acids and salts thereof for leakage resistance (see ¶ [0102]), such as stearic acid, which has a melting temperature of 69.3 °C and a water solubility of 3.4 mg / 1 kg water at 30 °C.
Fujimura does not disclose the presently recited combination of internal cross-linking agents.
Fujimura also does not describe the resin as super absorbent. However, Fujimura does disclose examples (see Table 1) which give the water retention amount of some example polymers, and the water retention amount values range from 35 to 37 g of water per gram of polymer. These amounts do not fall within the amounts required of the presently recited super absorbent polymer.

The examiner is unaware of any prior art that describes or suggests the claimed super absorbent polymers. Claims 1-8, 10-19, and 21-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764